Title: From John Adams to the Duc de La Vauguyon, 1 March 1782
From: Adams, John
To: La Vauguyon, Paul François de Quélen de Stuer de Causade, Duc de



Sir
Amsterdam March 1st. 1782

As Friesland has taken the provincial Resolution to acknowledge the Independence of America, it seems to be high time for me to prepare for the Execution of my Instructions from Congress of the 16th. of August, which I had the honor to communicate to You on the 25th of November, and which had been previously communicated to the Minister of foreign Affairs at Versailles.
From these Instructions, it appears, that his most Christian Majesty had made, by his Minister, to Congress a Tender of his Endeavors to accomplish a Coalition between the United Provinces of the Netherlands and the United States; and that this tender was accepted by Congress as a fresh proof of his Majesty’s solicitude for their Interests.
By another Resolution, I am instructed to propose a Treaty of Alliance between his most Christian Majesty, the United Provinces of the Netherlands and the United States of America, having for its object and limited in its Duration to the present War with Great Britain and conformed to the Treaties subsisting between his most Christian Majesty and the United States.
The System of Operations was thus settled at Philadelphia between the King, by his Minister, and the Congress, and for obvious and wise Reasons the Minister of Congress at the Hague was to make the Proposition to their H. Mightinesses, and the Ambassador of his Majesty was to countenance and support it either publickly or privately, as he should judge proper, until the States General should listen to it, so far as to enter into the Negotiation.

In pursuance of these Principles, it seems to be necessary for me to go to the President of their H. Mightinesses, and without offering him any thing in writing, to make him the Proposition in the Words of the inclosed Project, or others equivalent.
Friesland has taken so decided a Part, and the other Provinces, especially Holland, are animated with such a Spirit, that I cannot but flatter myself such a Proposition would now run with Rapidity through the seven Provinces, and contribute very much to accelerate the Period of this bloody and ruinous War.
I have the honor to request your Excellency’s Sentiments upon the Subject, and to be, with the most sincere and inviolable attachment, your Excellency’s most obedient and most humble Servant.
